DETAILED ACTION
This Office Action is responsive to communications of application received on 3/29/2021. The disposition of the claims is as follows: claims 1-11 are pending in this application. Claims 1 and 11 are independent claims.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application number 2020-060275 filed in Japan on 3/30/2020.  Receipts of the subject certified copy of the priority document from participating IP office on 8/4/2021, the requirements of 35 U.S.C. 119(a)-(d) have been met and the priority document is placed into the file.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 3/29/2021 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent publication No. 2010-088037 to Murakami.
As to claim 1, Murakami discloses an image processing device for reading a plurality of documents selectively attached with a tag to generate document images and processing the generated document images (MFP as shown in figures 1-2 and paragraph 0001), the image processing device comprising: 
a tag information extractor (72, image processing unit) that extracts tag information about a tag (82 of figure 4a) from the document images (paragraphs 0064, 0073); 
an image processor (75, control unit) that removes, based on the tag information, a tag from document images with a tag to generate document images as document images without a tag (document images without tag, 81p of figures 4b, 5), generates a 
an image outputter (printing unit 102) that outputs the associated document images without a tag (81p) and tag information image (82p/84p; as shown in figure 4c: 83p=81p+82p and paragraphs 0078-0079).
As to claim 2, Murakami further discloses wherein the image processor groups the document images without a tag (81p of figure 4b), based on the tag information, and generates the document images without a tag (81p) and the tag information image (82p) in an associated manner for every group (as shown in figure 4c: 83p=81p+82p and paragraphs 0077-0080).
As to claim 3, Murakami further discloses wherein the image outputter first outputs the tag information image (82p of figure 4b) as an image different from the document images without a tag, and outputs the document images without a tag associated with the tag information image (81p of figure 4b).
As to claim 4, Murakami further discloses wherein the tag information extractor extracts information including at least any one of a color, a size, and an attachment position of a tag and uses the extracted information as tag information (paragraph 0074).
As to claim 5, Murakami further discloses wherein the tag information extractor converts a character string written on a tag into text data and uses the text data as tag information (paragraph 0027).
As to claims 7-9, please see similar rejection to claims 3-5 respectively above.
claim 11, claim 11 is for an image processing method (figure 6) that corresponds to apparatus claim 1. Therefore it has been analyzed and rejected based on apparatus claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent publication No. 2010-088037 to Murakami in view of U.S. Patent Publication No. 2020/0358915 A1 to Kawasaki.
As to claim 6, Murakami discloses the image processing device as recited in the parent claim. Murakami does not expressly disclose wherein the image processor removes a tag portion from the document images with a tag and complements a portion where the tag portion is removed by a background of the document images to generate the document images without a tag.

It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Murakami’s image processing device by the teaching of Kawasaki because it would allow for removing of the added tag from the original document and generating the original document without the added tag.
As to claim 10, please see similar rejection to claim 6 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUNG D TRAN/Primary Examiner, Art Unit 2675